PER CURIAM.
The petition seeking belated appeal is granted. Petitioner shall be allowed a belated appeal of the February 12, 2004, judgment and sentence in Leon County Circuit Court case number 2002-4016-AF3. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as a notice of appeal. See Fla. RApp. P. 9.141(c)(5)(D). If petitioner qualifies for appointed counsel, the trial court shall appoint counsel to represent petitioner on appeal.
BENTON, BROWNING and POLSTON, JJ., concur.